 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
 3   WINSLETT & MOSER, P.C.
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6
     COUNSEL FOR TRANS UNION LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10

11                             IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
12
     AMANDA GATES,                                        Case No. 2:19-cv-01710-APG-VCF
13

14                            Plaintiff,                  JOINT MOTION AND ORDER
                                                          EXTENDING DEFENDANT TRANS
15   v.                                                   UNION LLC’S TIME TO FILE AN
                                                          ANSWER OR OTHERWISE RESPOND
16   EQUIFAX INFORMATION SERVICES, LLC,                   TO PLAINTIFF’S COMPLAINT
     NAVIENT, NELNET LOAN SERVICES,
17   GREAT LAKES EDUCATION LOAN                           (SECOND REQUEST)
     SERVICES, TRANS UNION LLC, and U.S.
18   BANKCORP,
19
                               Defendants.
20
                 Plaintiff Amanda Gates (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),
21
     by and through their respective counsel, file this Second Joint Motion Extending Defendant
22
     Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
23
                 On October 1, 2019, Plaintiff filed her Complaint. On October 23, 2019, Trans Union
24
     filed the First Joint Motion Extending Time to File an Answer or Otherwise Respond to
25
     Plaintiff’s Complaint. The current deadline for Trans Union to answer or otherwise respond to
26
     Plaintiff’s Complaint is November 14, 2019. The allegations in Plaintiff’s Complaint date back
27
     to December 2018 and relate to multiple accounts allegedly reporting on Plaintiff’s credit file.
28
     Trans Union needs additional time to investigate Plaintiff’s claims and respond to the allegations
                                                                                                     1
     4071647.1
 1   and details in Plaintiff’s Complaint. Plaintiff and Trans Union are also exploring the possibility

 2   of an early resolution of Plaintiff’s claims against Trans Union.

 3               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 4   otherwise respond to Plaintiff’s Complaint up to and including November 25, 2019. This is the

 5   second stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 6   This request is being made in good faith and is not made for any purpose of undue delay.

 7   Dated this 13th day of November 2019.

 8                                                 QUILLING SELANDER LOWNDS
                                                   WINSLETT & MOSER, P.C.
 9
                                                    /s/ Jennifer Bergh
10
                                                   JENNIFER BERGH
11                                                 Nevada Bar No. 14480
                                                   6900 N. Dallas Parkway, Suite 800
12                                                 Plano, TX 75024
                                                   (214) 871-2100
13                                                 (214) 871-2111 Fax
                                                   jbergh@qslwm.com
14
                                                   Counsel for Trans Union LLC
15
                                                   HAINES & KRIEGER, LLC AND
16                                                 KNEPPER & CLARK LLC
17                                                  /s/ Miles N. Clark
18                                                 DAVID H. KRIEGER
                                                   Nevada Bar No. 9086
19                                                 8985 S. Eastern Ave., Suite 350
                                                   Henderson, NV 89123
20                                                 (702) 880-5554
                                                   (702) 385-5518 Fax
21
                                                   dkrieger@hainesandkrieger.com
22                                                 and
                                                   MATTHEW I. KNEPPER
23                                                 Nevada Bar No. 12796
                                                   MILES N. CLARK
24                                                 Nevada Bar No. 13848
                                                   5510 S. Fort Apache Road, Suite 30
25
                                                   Las Vegas, NV 89148
26                                                 (702) 825-6060
                                                   (702) 447-8048 Fax
27                                                 Matthew.knepper@knepperclark.com
                                                   Miles.clark@knepperclark.com
28                                                 plaksin@knepperclark.com
                                                   Counsel for Plaintiff
                                                                                                     2
     4071647.1
 1                                                 ORDER

 2               The Second Joint Motion for Extension of Time for Trans Union LLC to file an answer

 3   or otherwise respond is so ORDERED AND ADJUDGED.

 4
                 Dated this 15th day of November, 2019.
 5

 6

 7                                           UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                  3
     4071647.1
